Citation Nr: 0307984	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-06 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for Grade 1-2 
cystocele, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1975 
to November 1977 and from November 1980 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2002, the veteran failed to appear for a hearing 
before a Member of the Board at the RO in Detroit, Michigan.  
Therefore, the veteran's hearing request is deemed withdrawn 
in accordance with 38 C.F.R. § 20.704(d)(2002). 

In November 2002, the Board undertook additional development 
on the issue of entitlement to an increased evaluation for 
Grade 1-2 cystocele, currently evaluated as 10 percent 
disabling pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
19.9(a)(2)).  That development has been completed.  In March 
2003, the Board provided notice of the development as 
required by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903).  In a 
response received in April 2003, the veteran indicated she 
had no further argument or evidence to present.


FINDING OF FACT

Grade 1-2 cystocele is manifested by not more than voiding 
dysfunction including continual leakage, urinary incontinence 
and stress incontinence requiring the wearing of absorbent 
materials which must be changed less than two times per day.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for Grade 1-2 
cystocele, but no more, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.115a, 4.115b, 4.116, Diagnostic Codes 7623, 7512 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claim and of the newly enacted requirements 
of the VCAA in a June 2001 supplemental statement of the 
case.  She has been informed that if she identified the 
information VA would assist her in getting it, and she has 
been given a reasonable amount of time to submit additional 
evidence.  Therefore, VA has no outstanding duty to inform 
her that any additional information or evidence is needed.  

Treatment records identified by the veteran have been 
obtained.  The veteran's service medical records have been 
obtained.  VA examination has been conducted.  As noted, the 
veteran was scheduled for and informed as to the time and 
place of a hearing she requested.  She failed to report for 
this hearing.  Consequently, the Board finds that additional 
development of these matters, including development for a 
medical opinion or examination, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2002); Quartuccio, 
16 Vet. App. at 187.

II.  Increased Rating for Grade 1-2 Cystocele

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  These criteria are 
applicable in the instant claim.

The veteran sought service connection for her cystocele 
disability following separation from service in 1998.  
Service connection for grade 1 to 2 cystocele was granted, 
and a 10 percent rating has been in effect since October 
1998.  For the reasons that follow, the Board will grant a 20 
percent evaluation, and no more, for that service-connected 
disorder.  

The veteran's service-connected grade 1 to 2 cystocele has 
been evaluated under Diagnostics Codes (DC) 7623-7512 
pertaining to surgical complications of pregnancy including 
cystitis.  These are rated as voiding dysfunction.  The 
general rating criteria for dysfunction of the genitourinary 
system provides that voiding dysfunction, urine leakage, 
frequency and obstructive voiding requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day is rated as 20 percent; the condition should be rated 
at 40 percent if the materials must be changed 2 to 4 times 
per day, and should be rated at 60 percent if the materials 
must be changed more than 4 times per day. 38 C.F.R. § 4.115a 
(2002).

Service and VA treatment records show that the veteran has a 
history of vaginal hysterectomy with cystocele and rectocele 
repair in 1977 service.  She had a second cystocele repair in 
1998.  VA gynecological examinations and treatment records 
show complaints of stress incontinence since service.  VA 
examination report in September 1999 reflects diagnoses of 
status post hysterectomy in 1977, enterocele repair and 
probable bladder suspension in June 1998, with current grade 
1 to 2 cystocele, probable vaginosis and fibrocystic breast 
disease.  

Clinic notes from VA women's health clinic show the veteran 
underwent anterior repair for symptomatic cystocele.  
Examination in May 2000 revealed complaints of vaginal 
discharge.  However, findings were normal.  

VA genitourinary examination report dated in March 2000 
revealed continued complaints.  The veteran reported voiding 
every two hours at night, urine leakage with heavy lifting, 
and stress incontinence.  Cytoscopy and blue dye test showed 
incontinence.  An intravenous pyloreogram (IVP) was normal.  
It was noted that a May 2000 visit to the woman's health 
clinic was negative.  The diagnosis was status post vaginal 
hysterectomy and cystocele repair with mild stress 
incontinence, no evidence of cystocele or fistula; 
nonspecific vaginitis.  

VA examination report dated in March 2003 shows ongoing 
complaints of stress incontinence.  This was reported to 
cause decreased quality of life.  The veteran reported no 
other significant abnormalities related to her condition; 
there was no hematuria, dysuria, need for frequent 
dilatations or catheterizations, medication or diet therapy.  
The veteran reported using up to two pads per day for the 
incontinence.  There was no frequency, lethargy, weight loss 
or weight gain.  There were no frequent urinary tract 
infections, nor was there renal colic or stones.  It was 
noted that the blue dye test done in April 2000 was negative.  
The examiner noted negative cystoscopy and urinary cytology 
in June 2002, as well as the IVP in June 2002.  were 
negative.  The examiner's diagnosis was stress incontinence, 
status post hysterectomy with cystocele and rectocele repair 
in 1977 and recurrent cystocele repair in 1998.  

Resolving reasonable doubt in the veteran's favor, the 
veteran's service-connected grade 1-2 cystocele is manifested 
by signs and symptoms consistent with a 20 percent evaluation 
at all times relevant to the decision.  That is, the evidence 
most nearly approximates the criteria for a 20 percent rating 
under DC 7512 based on voiding dysfunction. The VA observed 
that the primary problem affecting the veteran's quality of 
life was the stress incontinence.  This is consistent with 
the veteran's statements.  In her VA form 9 she did indicate 
that she changed her pads two times per day, sometimes more 
often if doing heavy work.  However, the Board finds that the 
record shows that the frequency of pad change is up to two 
times per day.  Thus, the manifestations more nearly 
approximate a 20 percent rating than a 40 percent rating, 
which requires changing two to four times per day.  

Owing to the complaints and the objective indicators, as well 
as the report of the examiner, the Board thus finds the 
veteran's grade 1-2 cystocele more nearly approximates 
voiding dysfunction requiring the changing of absorbent 
materials up to two times per day.  Thus, a 20 percent rating 
is warranted under the criteria of DC 7512.  

However, an evaluation in excess of 20 percent is not 
warranted.  The Board stresses that the veteran in no way 
exceeds the criteria for a 20 percent rating under 7512 or 
any other diagnostic code for grade 1-2 cystocele.  In fact, 
the examiners have noted mild symptoms of stress 
incontinence. 

III.  Additional Consideration

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disability at issue warrants 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that her service-connected cystocele has markedly 
interfered with her employment status beyond that 
interference contemplated by the assigned 20 percent 
evaluation, and there is also no indication that the disorder 
has necessitated frequent periods of hospitalization during 
the pendency of this appeal.  In this regard, the veteran had 
indicated she does in fact work as a farmer.  She has 
indicated that she needs to wear pads when she works but she 
has not indicated she has been unable to work due to the 
incontinence.  Thus, considering the entire record, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).


ORDER

A 20 percent evaluation for Grade 1-2 cystocele is granted.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

